Citation Nr: 0204510	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  92-56 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of soft 
tissue injuries of the left lower extremity, to include the 
left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1965 and from July 1974 to November 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1991, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for several disorders including 
residuals of soft tissue injuries to both lower extremities.  
The veteran currently resides within the jurisdiction of the 
RO in Atlanta, Georgia. 

The issue certified on appeal is entitlement to service 
connection for the residuals of soft tissue injuries to the 
left lower extremity.  After reviewing the statements from 
the veteran the Board is of the opinion that the issue is 
more appropriately defined as residuals of soft tissue 
injuries to the left lower extremity, to include the left 
knee.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Arthritis of the left knee is of service origin.


CONCLUSION OF LAW

Arthritis of the left knee was incurred during by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
medical records as well as all pertinent post-service medical 
reports identified by the veteran.  As the veteran has not 
cited any records of relevant post-service treatment in 
addition to those that have already been obtained and 
associated with the claims folder, and as he has been 
accorded recent VA examinations pertaining to his claimed 
disability, VA has no duty to assist him further in procuring 
evidence necessary to support his claim.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Service medical records reflect no complaint or finding 
relative to an injury to the left leg.  The veteran was 
treated at sick bay in February 1988 for low back pain 
radiating into both thighs.  The impression was low back 
spasm.  The November 1990 retirement examination report 
contains no complaint concerning the left leg.  The lower 
extremities were clinically evaluated as normal. 

The veteran underwent VA examination in March 1991.  At that 
time the veteran complained that his knees hurt most of the 
time.  The examiner noted that the veteran had multiple soft 
tissue injuries while on active duty and there were scars in 
the anterior portion of the right lower extremity.  X-rays 
showed minimal spurring of the tibial spine of the left knee.  
The diagnoses included history of multiple soft tissue 
injuries of the lower extremities and bilateral 
chondromalacia of the knees.

In the veteran's November 1991 substantive appeal he stated 
that he damaged his knees while on active duty.  He was 
required to run a minimum of three miles every day.  He 
reported that his knees would swell and sometimes lock up.

A VA examination was conducted in December 1994.  At that 
time the veteran stated that he was in a Navy Seal unit for 
22 years.  He was required to dive and was involved in a very 
strenuous fitness program.  He reported problems with his 
right knee after sustaining an injury.  He indicated that his 
foot turned outward and the rest of the body turned left.  He 
cut his right lower leg and his right knee was dislocated.  
He reported having trouble with his "right" knee but 
nothing like on his "left".  An Examination of the left 
knee revealed slight patella crepitation.  The knee was 
stable and had a full range of movement.  X-rays of the left 
knee showed early evidence of degenerative changes with very 
early spurring.  The diagnosis was early 
degenerative/traumatic arthritis of both knees, right worse 
than left.  The examiner stated that the veteran's knee and 
back symptoms were secondary to the injuries sustained to the 
knee and back in service. 

The report of a May 1999 fee basis examination notes that the 
examiner had reviewed pertinent parts of the claims file and 
was examining the veteran in connection with the January 1998 
Board remand of this case.  The report contains no reference 
to the left leg or knee. 

There are various private and VA medical records reflecting 
treatment in the 1990's for different medical conditions and 
disorders.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b) 
(2001).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.  

The veteran is asserting that his left knee disability was 
the result of the strenuous physical activity he underwent 
during over 20 years of service in the Navy.  He indicated 
that he still experiences pain.

In this regard, the service medical records reflect no 
definitive finding diagnostic of a chronic left knee or left 
leg disorders.  However, when examined by the VA in May 1991 
he reported pain in his left knee.  Additionally, x-rays 
showed spurring of the tibial spine of the left knee, which 
could be indicative of arthritis of the left knee.  The 
diagnoses were bilateral chondromalacia of the knees and 
history of multiple soft tissue injuries.  This is 
approximately 6 months after his retirement of active duty.  
Additionally, arthritis of the left knee was confirmed during 
the December 1994 VA examination.  After reviewing the record 
the Board finds that the currently diagnoses arthritis of the 
left knee is directly related to the physical activities the 
veteran experienced during service.  According service 
connection for arthritis of the left knee is warranted.  


ORDER

Service connection for arthritis of the left knee is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

